The court has read the testimony in this case, sitting en banc. It shows that these two appellants, with three others, all country boys, were on their way, at night, to a "party," all riding in, or on, a one-seated Ford; that there was thrown out of the Ford a bottle of whisky; that when the Ford was stopped there was on the seat a bottle with a very small quantity of whisky in it; that one of these appellants was drunk, and some others in the car "smelled of whisky." This was all.
All five occupants of the Ford were put on trial for "having whisky in their possession," etc., three of them acquitted, and the two appellants convicted — we assume, on "general principles."
We are of the opinion that the evidence was insufficient to support the judgment of conviction.
It is accordingly reversed, and the cause remanded.
Reversed and remanded.